A la moción pre-sentada por Rafael Carrión, para reconsiderar y anular la sentencia de esta corte de abril 23, 1928, no ha lugar en cuanto a la conclusión a que llegara este tribunal en lo que hace referencia a la petición de un auto de injunction peren-torio en ejecución de la sentencia previamente dictada en el litigio. En cuanto a la cuestión de desacato y en cuanto a si esta corte debe dictar la sentencia que debió haber' dictado *1021]a corte de distrito, se reconsidera la dicha sentencia de abril 23, 1928, y sobre tales extremos se señala una nueva vista que tendrá lugar el día 11 de junio de 1928, a las 2 p. m. Y a la moción del demandante Lawton solicitando permiso para archivar el brief acompañado a la misma impugnando la moción de reconsideración, vista la resolución adoptada, únase la moción y el brief a los autos a los fines procedentes.